                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )                  Criminal No. 18-0098-2 (PLF)
                                    )
TIERA HIGHT,                        )
                                    )
            Defendant.              )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               On October 8, 2018, the defendant, Tiera Hight, entered a plea of guilty on both

counts of the superseding information: Count 1s, assaulting, resisting, or impeding certain

officers or employees under 18 U.S.C. § 111(a), and Count 2s, simple assault under D.C. Code

§ 22-404. On April 1, 2019, the Court sentenced Ms. Hight to a sentence of time served on each

count, the sentences to run concurrently, followed by a one-year period of supervised release on

Count 1s. See Judgment, Dkt. No. 80. Because of Ms. Hight’s age at the time of her offense, the

Court has discretion to sentence her for the District of Columbia Code offense under the District

of Columbia’s Youth Rehabilitation Act, D.C. Code § 24-901 et seq. At the sentencing hearing

on April 1, 2019, Ms. Hight requested through counsel that the Court sentence her under that

Act; the United States opposed the request. The Court reserved the question for later resolution,

and the parties submitted further briefing. See Dkt. Nos. 82, 83.

               Upon consideration of the parties’ arguments at the sentencing hearing, the

parties’ submissions, the entire record in this case, and each of the thirteen factors identified in

D.C. Code § 24-903(c)(1), the Court concludes that a sentence under the Youth Rehabilitation

Act is warranted as to Count 2s, Ms. Hight’s conviction for assault under the D.C. Code.
               The Court has considered each of the thirteen Youth Rehabilitation Act factors. It

notes the violent nature of Ms. Hight’s offense, see D.C. Code § 24-903(c)(2)(B), and the

moving statement given by the victim of Ms. Hight’s assault, see D.C. Code § 24-903(c)(2)(L).

The Court finds, however, that the following considerations are sufficient to justify sentencing

Ms. Hight under the Youth Rehabilitation Act for her conviction of assault under D.C.

Code § 22-404: Ms. Hight’s youth at the time of the offense, see D.C. Code § 24-903(c)(2)(A),

her compliance with the terms of the pretrial High-Intensity Supervision Program, see D.C. Code

§ 24-903(c)(2)(D), the fact that she had never before been arrested or convicted of any crime

prior to the instant offense, see D.C. Code § 24-903(c)(2)(F), the difficult family dynamic Ms.

Hight was confronting at the time of the offense, see D.C. Code § 24-903(c)(2)(G), and her

demonstrated remorse and capacity for rehabilitation, see D.C. Code §§ 24-903(c)(2)(H);

24-903(c)(2)(K). Accordingly, it is hereby

               ORDERED that Ms. Hight’s sentence on Count 2s is designated a Youth

Rehabilitation Act sentence.

               SO ORDERED.




                                                             ________________________
                                                             PAUL L. FRIEDMAN
                                                             United States District Judge

DATE: August 29, 2019




                                                2
